USCA4 Appeal: 21-7446      Doc: 8         Filed: 01/25/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7446


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        REGINALD LARUE SPIVEY, a/k/a Buddy,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:03-cr-00023-D-1)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Reginald Larue Spivey, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7446         Doc: 8      Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Reginald Larue Spivey appeals from the district court’s order granting his 18 U.S.C.

        § 3582(c)(1)(B) motion for reduction of sentence under § 404(b) of the First Step Act of

        2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. We have reviewed the

        record and conclude that the district court did not abuse its discretion in granting the

        motion. See United States v. Webb, 5 F.4th 495, 498 (4th Cir. 2021) (stating standard of

        review).

               The district court recognized that Spivey’s sentences on counts 1 and 3 qualified for

        reduction under the FSA 2018; considered his arguments, the nature of his offense conduct,

        his characteristics—including his criminal history, performance on supervision,

        post-sentencing conduct, childhood, age, life expectancy, and family support—and the

        needs for his sentences to promote respect for the law, to deter others, and to protect the

        public by incapacitating him; and determined that reductions to his prison sentences from

        360 to 324 months and to his supervised release terms from 10 years to 5 and 4 years were

        warranted. We reject as without merit Spivey’s appellate argument that the district court

        erred in its recalculation of the Sentencing Guidelines. See United States v. Lancaster,

        997 F.3d 171, 175 (4th Cir. 2021). We therefore affirm the district court’s order. United

        States v. Spivey, No. 7:03-cr-00023-D-1 (E.D.N.C. Oct. 7, 2021).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED

                                                     2